Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 9/26/22 has been entered.   Claims 1, 4-7, 14-17, 19, and 21-24 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 14-17, 19, 21, and 23-24: are rejected under 35 U.S.C. 103 as being unpatentable over Marinelli et al (US 6,167,609; hereafter Marinelli) in view of Duch et al (US 3,224,908; hereafter Duch) ASM Handbook Vol 5: Surface Engineering “Surface Engineering of Aluminum and Aluminum Alloys” pg 784-804 © 1994 (hereafter ASM), and Almen et al (WO 91/00150; hereafter Almen).
Claim 1 and 14-17: Marinelli teaches a method comprising: 
preparing an aluminum alloy product for roll coating having an upper surface and a lower surface (See, for example, abstract, Fig, col 3 lines 3-24, col 4 lines 34-38);
wherein the preparing comprises
(iii) contacting the aluminum alloy product with an acidic solution (12)(see, for example, col 3 lines 3-14).; and 
(iv) a second rinsing  (14)the prepared aluminum alloy product (see, for example, col 4 lines 34-40); 
(b) roll coating an aqueous functionalization solution onto the upper surface and the lower surface of the prepared aluminum alloy product (see, for example, Fig  (wherein both surfaces are treated) , col 3 lines 15-24, wherein application is via roll coating, col 4 lines 42-48).
Marinelli teaches the functionalization solution comprises organophosphinic or organophosphonic acid such as vinyl phosphonic acid (see, for example, col 3 lines 15-47), but is silent as to the concentration of the aqueous functionalization solution, and does not explicitly teach (b) (i), (ii), (iii) and (c).  
Duch similarly teaches a method of pretreating metals to promote adhesion of lacquers and varnishes and prevent corrosion (See, for example, col 1 lines 14-27).  Duch further teaches wherein its functionalization solution in addition to comprising a monomer such as vinyl phosphonic acid further includes a polymeric component and wherein such an addition provides improved and tailorable corrosion protection and offers economic advantages (See, for example, col 2 lines 27-31 and col 3 lines 27-54).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the active ingredients of the aqueous functionalization as comprising a first monomer and a second polymer component as such a mixture would predictably provide improved and tailorable corrosion protection and offers economic advantages over the monomer or polymer alone.  
Duch further teaches exemplary embodiments wherein the aqueous functionalization solution comprises ~1 wt% , ~2 wt. % , ~3 wt. %, ~4wt%, of active ingredients (see, for example, col 4 lines 14-70) 
 Duch further teaches (iii) wherein an amount of the second polymer component in the aqueous functionalization solution is greater than an amount of the first monomer component in the aqueous functionalization solution (See, for example, exemplary embodiments (a) and (b) col 4 lines 14-21); 
Duch further teaches (c) drying the coated aluminum alloy product, such as at 110OC, 130oC, 150oC, and 180oC (See, for example, col 2 line 65-col 3 line 5, and col 4 lines 4-5, 17, 31, and 60). 
Marinelli teaches wherein acid pretreatment is designed to remove oxide from the aluminum surface (See, for example, col 3 lines 3-14), does not explicitly teach the claimed preparing steps (a) (i), (ii).  ASM provides an overview of Aluminum and Aluminum alloy surface engineering / treatment (See, for example, pg 784).  ASM further teaches wherein alkaline cleaning is the most widely used method for cleaning aluminum and aluminum alloys and is easy to apply in production operations, and equipment costs are low (see, for example, pg 789 2nd paragraph).  ASM further teaches wherein alkaline cleaning effectively removes oils and greases, and the best procedure is to alkaline clean prior to acid solution oxide removal (See, for example, pg 789 1st column).  ASM further teaches that work being treated with alkaline cleaner should be rinsed immediately after remove from the alkaline to prevent dry-on (see, for example, pg 789 2nd column).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated preparation steps of contacting the aluminum alloy product with an alkaline cleaning solution followed by a first rinsing since such alkaline treatment is conventional in art and would predictably enhance cleaning / oil removal and prevent dry-on.  
ASM, like Duch (see above), teaches drying following coating solution treatment and prior to supplementary coating treatment such as oil, wax, or lubricants, and further teaches that such drying is important as it will avoid staining (See, for example, pg 796, 1st column).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying as it is conventional and would predictably avoid staining.  Further Like Duch (see above) ASM has taught drying at elevated temperatures, particularly ASM has taught temperatures higher than 150oF as such temperatures will predictably dehydrate coatings and thus increase their hardness and abrasion resistance.  Based on the teaching of the prior art to specific drying temperatures as at 110OC, 130oC, 150oC, and 180oC , and to temperatures higher than 150oF as it is conventional and would predictably avoid staining, increase hardness and abrasion resistance. Although such a drying temperature is not explicitly stated as a peak metal temperature of from 150oF to 300oF as claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying at a PMT within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  (Although Duch / ASM is silent as to the basis for drying temperature (PMT or temperature of heating source) the range of “higher than 150oF” would overlap the claimed range of peak metal temperature of 150oF to 300oF regardless since if the basis is not PMT, operating the heating source at temperatures greater than 150oF would encompass a temperature at a which the surface of the metal would fall within the claimed range).  Further generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Marinelli and Duch further teach wherein the functionalization coatings instill properties of corrosion protection and adhesive bonding properties (see, for example, background of Marinelli; and col 1 lines 15-23, and col 3 lines 27-48 of Duch).  Duch further teaches wherein the concentration of the aqueous functionalization solution is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2lines 32-52 and col 3 lines 27-48).  Marinelli only illustratively (figure) depicts the process of coating both surfaces of the aluminum alloy sheet by the application method of an immersion process but has explicitly taught application can be achieved via roll coating (See, for example, col 3 lines 18-25), but it is silent as to the details of the orientation of roll coating devices / supplies thereto to achieve coating of both surfaces as depicted in the figure of Marinelli).  Almen teaches a roll coating method and apparatus for coating both sides of a metal strip material (See, for example, abstract, Fig 1).  Almen teaches wherein such a roll coating process can predictably be achieved by maintaining a first volume (first tank 90) of the coating solution at a first roll coater on the upper surface and maintaining a second volume (second tank 102) of the coating solution at a second roll coater for roll coating onto the lower surface (See, for example, Fig 1, pg 7 line 30-pg 8 line 30).  Almen further teaches wherein such a setup allows for tailoring of differing amounts and kinds of coating material to be applied to the opposing surfaces of the continuous strip of aluminum expanding outcomes achieved (see, for example, abstract, pg 2 lines 10-25,  pg 11 lines 15-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying the aqueous functionalization solution onto the upper and lower surfaces as desired by maintaining a first volume of the coating solution at a first roll coater on the upper surface and maintaining a second volume of the coating solution at a second roll coater for roll coating onto the lower surface since such a configuration would predictably provide coatings to opposing surfaces of the strip and since it would provide enhanced flexibility / tailorability / customization of amount and type of coating materials to be applied to each surface.  As primary reference teaches application of active ingredient to both surfaces, each coating volume would naturally possess some finite concentration of the active ingredient.  
     If the teaching of Almen to allowing for differing amounts and / or kinds of material being applied to opposing surfaces would not already read on there being a different concentration / ratio of the monomer: polymer the modification of concentration / ratio to achieve a difference in applied amount would be a condition well within the level of one of ordinary skill in the art, therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have altered the concentration as it is a conventional and predictable means to achieve a difference in applied amount.  Additionally Duch further teaches wherein the concentration of the aqueous functionalization solution is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2 lines 32-52 and col 3 lines 27-48); and further has taught a variety of predictably coating compositions possessing differing concentrations and ratios between the monomer and polymer (See, for example, col 4 lines 10-65).  Almen has demonstrated by instances wherein the same or differing amounts / types of a coating can be desired on opposing surfaces of a strip material (See, for example, abstract, pg 1, pg 2 lines 10-25, col 11 lines 14-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated wherein the concentration wt% of active components applied to the upper surface is different and wherein the lower surface and the ratio of monomer: polymer differs between the compositions applied to the two surfaces (such as selecting different explicit species of formulations recited in Duch) since such differing formulations are explicitly taught in the prior art, as such differences would predictably allow for alteration of amount applied / and tailoring of resulting adhesive / protective properties of the opposing faces and as it is known within the level of skill in the art that optimization of opposing sides for particular desired properties can be predictably achieved by application of individually different controllable amounts / concentrations to opposing sides and since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Marinelli in view of Duch, ASM, and Almen teach the method above, wherein the concentration can be different (See above), and wherein Duch further teaches a list or various solutions possessing distinct differences in concentration and wherein the concentration of the aqueous functionalization solution can range from 0.8 to 6% (such a span allowing for differences  on the order of those claimed) and is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2 lines 32-52, col 3 lines 27-48 and col 4 lines 10-68).  Although they do not explicitly teach wherein the concentration applied to upper surface is less than the concentration applied to the lower surface, further wherein the first concentration is at least 0.25 wt. %, further 0.5wt%, further still 0.6wt%, less than the second concentration, further still not greater than 1.75wt%;  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a difference within the claimed concentration range since the concentration is result effective in determining the respective adhesive / protective properties of each respective surface allowing for optimization as desired, since differences between amounts/ concentrations applied to opposing surfaces of strip material are desirable in the art, since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A), since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) and since“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4-5: Marinelli is silent as to the particular temperature of the acid treatment therefore it does not explicitly teach maintaining the acid at temperature of from 130F to 185F, alternatively at least 165F. ASM further provides an overview of Aluminum and Aluminum alloy surface engineering / treatment (See, for example, pg 784).  ASM further teaches guidelines for compositions and operating conditions for various acid cleaning solutions; but has particularly demonstrated that depending on the formulation, an appropriate temperature is recommended, such as a range of 130-180oF, a range of 150-160oF, a range of 170-175o F, a range of 110-150oF (See, for example, Table 11, pg 789-790 “acid cleaning section).  Additionally, the examiner notes that one of ordinary skill in the art would readily appreciate that the increasing temperature catalyzes the acidic activity, but comes at the cost of inputting the expenditure of energy to achieve the heightened temperature.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have maintained the acid at temperature of from a range of 130-180oF, a range of 150-160oF, a range of 170-175o F, a range of 110-150oF as such thermal conditions allow predictable aluminum alloy cleaning for respective acid treatments and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.   Additionally / alternatively it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a temperature of from  130F to 185F, alternatively at least 165F since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976), since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).
Claim 6: Duch further teaches wherein the coating step (b) in exemplary embodiments comprises maintaining the aqueous functionalization solution at room temperature (20oC) (see for example, col 4 examples (a), (c), (e-m) ).  
Claim 7: Duch further teaches an exemplary embodiment wherein a ratio of the amount of the first monomer component to the amount of the second polymer is 4.1:15.7 (~1:3.8). (see, for example, col 4 lines 14-18).  
Claim 19: Marinelli does not teach a rinsing step following application of the solution (See, for example, Fig, col 4 lines 34-42); and Duch further teaches wherein the drying step (c) is performed in the absence of rinsing after the roll coating step (b) (See, for example, col 2 lines 65-col 3 line 5 and various exemplary embodiments of example 1 (col 3-4)).  
Claim 21: ASM further teaches wherein the alkaline cleaning solution of step (a)(i) is maintained at a temperature of from 140-160oF (temperature for non-etching cleaners) (See, for example, Table 10 pg 789). 
Claim 23: ASM further teaches the contacting / alkaline cleaning step (a)(i) is completed without etching the aluminum alloy product (nonetching type cleaner) (see, for example, pg 789 1st col 3rd-4th paragraphs). 
Claim 24: ASM further teaches wherein the contacting / alkaline cleaning step (a) (i) is from 2-5 minutes (See, for example, Table 10 pg 789).  Although such a range is not explicitly from 1 sec to 4 minutes, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a duration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
               
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of Duch, ASM, and Almen as applied to claim 1 above, and further in view of Grab et al (US 6,475,301; hereafter Grab).
Claim 22: Marinelli in view of Duch, ASM, and Almen teach the method of claim 1 above, wherein ASM has taught the alkaline cleaner can comprise sodium hydroxide (see Table 10 pg 789), but they but do not explicitly teach wherein alkaline cleaning solution comprises potassium hydroxide.  Grab teaches a method of pretreating aluminum with alkaline cleaners and acid solutions to provide sufficient surfaces for coating (See, for example, abstract).  Grab further teaches wherein that alkaline solution treatment with sodium or potassium hydroxide was critical to the subsequent processing for its ability to degrease / clean the surface prior to acid pretreatment (See, for example, col 3 lines 22-49).  As both Grab and Marinelli in view of Duch, ASM, and Almen are directed to pretreatment of aluminum alloy comprising alkaline and subsequent acid treatments,  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated potassium hydroxide in the alkaline cleaning solution as it predictably achieves the result of cleaning / degreasing aluminum surfaces and since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). 

Claims 1, 4-7, 14-17, 19, 21, and 23-24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of Duch, ASM, Almen, and Sohi et al (US 2006/0169363; hereafter Sohi)
Claim 1 and 14-17: Marinelli teaches a method comprising: 
preparing an aluminum alloy product for roll coating (See, for example, abstract, Fig, col 3 lines 3-24, col 4 lines 34-38);
wherein the preparing comprises
(iii) contacting the aluminum alloy product with an acidic solution (12)(see, for example, col 3 lines 3-14).; and 
(iv) a second rinsing  (14)the prepared aluminum alloy product (see, for example, col 4 lines 34-40); 
(b) roll coating an aqueous functionalization solution onto the prepared aluminum alloy product (see, for example, Fig , col 3 lines 15-24, col 4 lines 42-48).  
Marinelli teaches the functionalization solution comprises organophosphinic or organophosphonic acid such as vinyl phosphonic acid (see, for example, col 3 lines 15-47), but is silent as to the concentration of the aqueous functionalization solution, and does not explicitly teach (b) (i), (ii), (iii) and (c).  
Duch similarly teaches a method of pretreating metals to promote adhesion of lacquers and varnishes and prevent corrosion (See, for example, col 1 lines 14-27).  Duch further teaches wherein its functionalization solution in addition to comprising a monomer such as vinyl phosphonic acid further includes a polymeric component and wherein such an addition provides improved and tailorable corrosion protection and offers economic advantages (See, for example, col 2 lines 27-31 and col 3 lines 27-54).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the active ingredients of the aqueous functionalization as comprising a first monomer and a second polymer component as such a mixture would predictably provide improved and tailorable corrosion protection and offers economic advantages over the monomer or polymer alone.  
Duch further teaches exemplary embodiments wherein the aqueous functionalization solution comprises ~1 wt% , ~2 wt. % , ~3 wt. %, ~4wt%, of active ingredients (see, for example, col 4 lines 14-70) 
 Duch further teaches (iii) wherein an amount of the second polymer component in the aqueous functionalization solution is greater than an amount of the first monomer component in the aqueous functionalization solution (See, for example, exemplary embodiments (a) and (b) col 4 lines 14-21); 
Duch further teaches (c) drying the coated aluminum alloy product (See, for example, col 2 line 65-col 3 line 5). 
Marinelli teaches wherein acid pretreatment is designed to remove oxide from the aluminum surface (See, for example, col 3 lines 3-14), does not explicitly teach the claimed preparing steps (a) (i), (ii).  ASM provides an overview of Aluminum and Aluminum alloy surface engineering / treatment (See, for example, pg 784).  ASM further teaches wherein alkaline cleaning is the most widely used method for cleaning aluminum and aluminum alloys and is easy to apply in production operations, and equipment costs are low (see, for example, pg 789 2nd paragraph).  ASM further teaches wherein alkaline cleaning effectively removes oils and greases, and the best procedure is to alkaline clean prior to acid solution oxide removal (See, for example, pg 789 1st column).  ASM further teaches that work being treated with alkaline cleaner should be rinsed immediately after remove from the alkaline to prevent dry-on (see, for example, pg 789 2nd column).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated preparation steps of contacting the aluminum alloy product with an alkaline cleaning solution followed by a first rinsing since such alkaline treatment is conventional in art and would predictably enhance cleaning / oil removal and prevent dry-on.  
ASM, like Duch (see above), teaches drying following coating solution treatment and prior to supplementary coating treatment such as oil, wax, or lubricants, and further teaches that such drying is important as it will avoid staining (See, for example, pg 796, 1st column).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying as it is conventional and would predictably avoid staining.  Further Like Duch (see above) ASM has taught drying at elevated temperatures, particularly ASM has taught temperatures higher than 150oF as such temperatures will predictably dehydrate coatings and thus increase their hardness and abrasion resistance.  But Duch and ASM are silent at to the basis for the drying temperature so they do not explicitly teach maintaining a drying temperature at a peak metal temperature of from 150oF to 300oF.  Sohi similarly teaches a method of pretreating alloys of aluminum to promote prevent corrosion and enable coiling / stacking (See, for example, abstract, [0002], [0010-0011]).   Sohi further teaches wherein, drying of such roll coated substrates preferably is conducted at elevated temperatures not exceeding 250oF PMT to reduce drying times, and particularly preferable for roll coatings processes the peak metal temperature during drying is maintained at desirably from 150 to 250oF, as it provides predictable drying coalescence without substantially effecting the quality (See, for example, [0061-0062]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated drying at PMT of from 150oF to 250oF as such temperatures are known in the art to predictably reduce drying times, achieve and achieve coalescence without substantially effecting the quality; and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Marinelli and Duch further teach wherein the functionalization coatings instill properties of corrosion protection and adhesive bonding properties (see, for example, background of Marinelli; and col 1 lines 15-23, and col 3 lines 27-48 of Duch).  Duch further teaches wherein the concentration of the aqueous functionalization solution is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2lines 32-52 and col 3 lines 27-48).  Marinelli only illustratively (figure) depicts the process of coating both surfaces of the aluminum alloy sheet by the application method of an immersion process but has explicitly taught application can be achieved via roll coating (See, for example, col 3 lines 18-25), but it is silent as to the details of the orientation of roll coating devices / supplies thereto to achieve coating of both surfaces as depicted in the figure of Marinelli).  Almen teaches a roll coating method and apparatus for coating both sides of a metal strip material (See, for example, abstract, Fig 1).  Almen teaches wherein such a roll coating process can predictably be achieved by maintaining a first volume (first tank 90) of the coating solution at a first roll coater on the upper surface and maintaining a second volume (second tank 102) of the coating solution at a second roll coater for roll coating onto the lower surface (See, for example, Fig 1, pg 7 line 30-pg 8 line 30).  Almen further teaches wherein such a setup allows for tailoring of differing amounts and kinds of coating material to be applied to the opposing surfaces of the continuous strip of aluminum expanding outcomes achieved (see, for example, abstract, pg 2 lines 10-25,  pg 11 lines 15-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated applying the aqueous functionalization solution onto the upper and lower surfaces as desired by maintaining a first volume of the coating solution at a first roll coater on the upper surface and maintaining a second volume of the coating solution at a second roll coater for roll coating onto the lower surface since such a configuration would predictably provide coatings to opposing surfaces of the strip and since it would provide enhanced flexibility / tailorability / customization of amount and type of coating materials to be applied to each surface.  As primary reference teaches application of active ingredient to both surfaces, each coating volume would naturally possess some finite concentration of the active ingredient.  
     If the teaching of Almen to allowing for differing amounts and / or kinds of material being applied to opposing surfaces would not already read on there being a different concentration / ratio of the monomer: polymer the modification of concentration / ratio to achieve a difference in applied amount would be a condition well within the level of one of ordinary skill in the art, therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have altered the concentration as it is a conventional and predictable means to achieve a difference in applied amount.  Additionally Duch further teaches wherein the concentration of the aqueous functionalization solution is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2 lines 32-52 and col 3 lines 27-48); and further has taught a variety of predictably coating compositions possessing differing concentrations and ratios between the monomer and polymer (See, for example, col 4 lines 10-65).  Almen has demonstrated by instances wherein the same or differing amounts / types of a coating can be desired on opposing surfaces of a strip material (See, for example, abstract, pg 1, pg 2 lines 10-25, col 11 lines 14-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated wherein the concentration wt% of active components applied to the upper surface is different and wherein the lower surface and the ratio of monomer: polymer differs between the compositions applied to the two surfaces (such as selecting different explicit species of formulations recited in Duch) since such differing formulations are explicitly taught in the prior art, as such differences would predictably allow for alteration of amount applied / and tailoring of resulting adhesive / protective properties of the opposing faces and as it is known within the level of skill in the art that optimization of opposing sides for particular desired properties can be predictably achieved by application of individually different controllable amounts / concentrations to opposing sides and since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
Marinelli in view of Duch, ASM, Sohi, and Almen teach the method above, wherein the concentration can be different (See above), and wherein Duch further teaches a list or various solutions possessing distinct differences in concentration and wherein the concentration of the aqueous functionalization solution can range from 0.8 to 6% (such a span allowing for differences  on the order of those claimed) and is result effective and can be readily tailored to the desired requirements of a given case (See, for example, col 2 lines 32-52, col 3 lines 27-48 and col 4 lines 10-68).  Although they do not explicitly teach wherein the concentration applied to upper surface is less than the concentration applied to the lower surface, further wherein the first concentration is at least 0.25 wt. %, further 0.5wt%, further still 0.6wt%, less than the second concentration, further still not greater than 1.75wt%;  it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a difference within the claimed concentration range since the concentration is result effective in determining the respective adhesive / protective properties of each respective surface allowing for optimization as desired, since differences between amounts/ concentrations applied to opposing surfaces of strip material are desirable in the art, since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A), since a reasonable expectation of success exists from choosing the specific taught species from explicitly taught lists.  Further when the species is clearly named, the species claim is anticipated (rendered obvious) no matter how many other species are additionally named.  Ex parte A 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) and since“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 4-7, 19, 21, 23, and 24: refer to the rejections of claims 1 over Marinelli in view of Duch, ASM, and Sohi above and the rejections of claims 4 -9, 19, 21, 23, and 24 over Marinelli in view of Duch, ASM, and Almen above. 

Claim 22 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Marinelli in view of Duch, ASM, Almen and Sohi as applied to claim 1 above, and further in view of Grab.
Claim 22: refer to the rejections of claims 1 over Marinelli in view of Duch, ASM, Almen, and Sohi above and the rejections of claim 22 over Marinelli in view of Duch, ASM, and Almen and Grab above. 

Response to Arguments
Applicant’s amendments made to claims 7, and 14-17, filed 9/26/22, have been fully considered and are persuasive with respect to the previously applied 35 USC 112 (b) rejections of these claims, therefore they have been withdrawn. 
Applicant's arguments filed 9/26/22 directed to 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant argues that “absent Applicant’s own disclosure, there is no teaching or suggestion to replace the immersion process of Marinelli, with a roll coating process…”.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here the examiner notes that primary reference Marinelli itself had explicitly taught roll coating as a suitable alternative to immersion to provide the coating (col 3 lines 18-24), thus the examiner maintains reliance upon roll coating is apt.  With respect to further arguments directed to Almen applying lubricant.  The examiner noted that Marinelli was silent as to the details of the orientation of roll coating devices / supplies thereto to achieve coating of both surfaces of the aluminum sheet; as Almen teaches a roll coating method and apparatus for coating both sides of a aluminum strip material, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a roll coater configuration of Almen as it predictably provides coating application to opposing surfaces of aluminum strip and with the benefit of providing enhanced flexibility / tailorability / customization of amount and type of coating materials to be applied to each surface, and since when a primary reference is silent as to a certain detail (such a structure of roll coating to achieve the desired coating application), one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  Applicant’s further arguments directed to coating of lubricant of Almen is not convincing since the chemistry of the coating of Almen was not relied upon.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Almen has taught a roll coating system specifically suitable for applying coatings onto opposing surfaces of aluminum strip which specifically is desired and satisfies the silence of primary reference Marinelli, therefore the examiner maintains the reliance upon Almen is apt.  
Applicants arguments that the step (b) (iv) of roll coating differing wt% among upper and lower surfaces particularly as further claimed provides unexpected results.  The examiner asserts that applicant’s argued evidence of unexpected results (such as Table 2C and 8A) are not commensurate in scope with the claims.  Most noticeably,  the examiner notes that claim 1 is open to essentially infinite coating chemistries as the only restrictions made upon the coating formulation in claim 1 are: “roll coating an aqueous functionalization solution”  and “active ingredients comprise a first monomer component and a second polymer component”.    However Applicant’s argued evidence appears to be directed only to a phosphorus containing organic acid solution, and the active ingredients tested appear to be one singular species each: “The PCOA included a solution mixture of active ingredients including a first monomer component (component “A”) and a second polymer component (“B”).  For Example 1, component A was a polymer, as per U.S. Pat. No. 6,167,609, and component B was a copolymer, as per U.S. Pat. No. 6,020,030” ([0068] of PGPUB).  The examiner further notes that if component A is to be a “monomer” how would a “polymer, as per U.S. Pat. No. 6,167,609” satisfy the claimed limitation to a “monomer” as monomers are the building blocks of polymers thus not necessarily inclusive of polymers.  Thus Applicant’s argued unexpected results are based on the results of using one singular type of aqueous functionalization solution, one singular species of monomer (or possibly a polymer which further may be outside of the actual claim scope) and one singular species of polymer.  In addition the examiner notes that these experiments were conducted under very specific precoating, coating, and post treatment conditions including chemistries, durations, temperatures, etc. while the claim does not further limit to such a scope.  In light of this there is no adequate basis for reasonably concluding that the essentially infinite number and variety of compositions / materials / conditions included in the claims would behave in the same manner as the one unique combination tested (MPEP 716.02(d)).  In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
In response to applicant's arguments against the references individually (Marinelli nor Duch teach both an alkaline and acidic solution to prepare aluminum), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments appear to ignore the contribution of ASM.  The examiner notes that the rejection of claim 1 is not solely over Marinelli and Duch.  Particularly with respect to additional incorporation of alkaline cleaning, the examiner had further relied upon ASM; as it taught that alkaline cleaning is the most widely used method for cleaning aluminum and aluminum alloys and is easy to apply in production operations, and equipment costs are low (see, for example, pg 789 2nd paragraph).  ASM further teaches wherein alkaline cleaning effectively removes oils and greases, and the best procedure is to alkaline clean prior to acid solution oxide removal (See, for example, pg 789 1st column).  Therefore when considering the teaching of all of the applied references, the examiner maintains the implementation of alkaline treatment prior to acid treatment is apt. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712